Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-21-2006

Awala v. Fed Pub Defender
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-4341




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Awala v. Fed Pub Defender" (2006). 2006 Decisions. Paper 1230.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1230


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
CPS-182                                                    NOT PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT

                                   NO. 05-4341
                                ________________

                           GBEKE MICHAEL AWALA,

                                        Appellant
                                        v.

      FEDERAL PUBLIC DEFENDER; AMERICAN BAR ASSOCIATION;
      DIRECTOR OF THE ADMINISTRATIVE OFFICE; GOVERNMENT
       PRINTING OFFICE, Washington, DC; JUDICIAL CONFERENCE;
          STATE PUBLIC DEFENDERS, Salem County, New Jersey
                ____________________________________

                  On Appeal From the United States District Court
                            For the District of Delaware
                            (D.C. Civ. No. 05-cv-00281)
                     District Judge: Honorable Kent A. Jordan
                  _______________________________________


          Submitted For Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B)
                                      March 30, 2006

           Before: BARRY, SMITH AND NYGAARD, CIRCUIT JUDGES


                               (Filed April 21, 2006)


                            _______________________

                                    OPINION
                            _______________________
PER CURIAM

       Gbeke Michael Awala, currently incarcerated at the Federal Detention Center in

Philadelphia, Pennsylvania, appeals the dismissal of his complaint as legally frivolous.

For the reasons stated herein, we will dismiss this appeal as legally frivolous.

       In May 2005, Awala filed a complaint and an amended complaint in the United

States District Court for the District of Delaware, seeking to certify a class to vindicate

the alleged violation of his and the purported class members’ constitutional rights. In his

complaints, Awala alleges that the defendants’ failure to provide him with funds from

client trust accounts with which to finance his defense in his criminal prosecution violates

his right to due process, to counsel, and to a fair trial. He argues that these funds were

intended to be used for legal services for indigent persons and that he and the other

members of the class he seeks to represent should therefore have access to these funds for

use in defending against their criminal prosecutions. Specifically, Awala alleges that he

needs such funds to “have compulsory process for obtaining witnesses in his favor, and to

have the assistance of counsel for his defense,” notwithstanding his decision to represent

himself in his criminal prosecution.

       Awala named as defendants the Federal and State Public Defenders (Salem

County, New Jersey), Judicial Conference of the United States Courts, Director of the

Administrative Office, Government Printing Office, and the American Bar Association.

He alleges that the public defenders have failed to use client trust account funds to defend



                                              2
criminal defendants, and in fact, that they have used such funds for their own purposes,

such as to purchase mansions and sports cars. He claims that the American Bar

Association and the United States Courts should “institute a judicially superintended

adversary proceeding on the question of the ‘amount deposited by attorney in an interest-

bearing trust account.’” He alleges that the Government Printing Office has a contract to

print and bind all Congressional publications and materials, which are then distributed to

federal and state prisons, and that it failed to respond to one of his requests for

information. He seeks $150 million in damages.

       The District Court dismissed Awala’s complaint and amended complaint under 28

U.S.C. §§ 1915(e)(2)(B)-1915A(b)(1). The Court first held that, as a prisoner acting pro

se, Awala would not be able to adequately represent the interests of the inmates he sought

to represent as a class, and therefore the requested class could not be certified. With

respect to Awala’s substantive claims, the Court concluded that they were barred by Heck

v. Humphrey, 512 U.S. 477 (1994), reasoning that successful litigation of his claims

would necessarily imply the invalidity of any future conviction or sentence imposed.

       We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291. Because

Awala has been granted in forma pauperis status pursuant to 28 U.S.C. § 1915, we must

first review this appeal for possible dismissal pursuant to 28 U.S.C. § 1915(e)(2)(B). An

appeal may be dismissed under § 1915(e) if it has no arguable basis in law or fact.

Neitzke v. Williams, 490 U.S. 319, 325 (1989). Awala’s claims are patently without



                                               3
merit. Awala asserts that his constitutional rights are being infringed upon by defendants’

failure to provide him with money from interest-bearing trust accounts. By state statute

or court rule, each state in the union uses interest on lawyers’ trust accounts (“IOLTA”) to

pay for legal services for the needy. See Brown v. Legal Found. of Wash., 538 U.S. 216,

220 (2003); Phillips v. Wash. Legal Found., 524 U.S. 156, 159 (1998). In the instant

lawsuit, Awala has neither demonstrated that any of the defendants named in his

complaints receive IOLTA funds nor that he nor any other indigent prisoner has a

constitutional right to such funds for use in defense of their criminal prosecutions. As

such, his claims have no arguable basis in law or fact. This appeal will therefore be

dismissed under § 1915(e)(2)(B). All other pending motions are denied.1




  1
       We have considered the arguments raised in Appellees’ motions for summary
affirmance, but need not take action pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6,
as we are dismissing the appeal pursuant to § 1915(e)(2)(B). We have also considered the
arguments raised in Appellant’s document entitled “Appendix for Appellant Volumes I &
II,” which addresses the merits of this appeal.